Citation Nr: 0022756	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for residuals of a 
right inguinal hernia.


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


INTRODUCTION

The veteran served on active duty from January 1957 to March 
1958.  

In a statement received in November 1997, the veteran 
initiated a claim for service connection for a back 
disability. This issue is referred to the regional office for 
appropriate consideration.





FINDINGS OF FACT

1.  A right inguinal hernia clearly and unmistakably 
preexisted service entrance.

2.  A right inguinal repair performed in service was 
ameliorative; no residuals other than a healed surgical scar 
are currently shown.

3.  Psychiatric symptoms manifested in service were 
characteristic of a schizoid  personality.

4.  A chronic psychiatric disability, currently diagnosed as 
major depression, was first manifested many years post 
service and is not shown to be otherwise related thereto.


CONCLUSIONS OF LAW

1.  Residuals of a right inguinal hernia were not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1111, 1131, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).

2.  The claim of service connection for a chronic psychiatric 
disorder is not well-grounded. 38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.303, 3.306. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. §1110; see also 38 C.F.R. § 3.303(a) 
(1998) (service connection means facts showing "a particular 
injury or disease resulting in disability [that] was incurred 
coincident with service.").

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including major depression) become manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153 (West 1991).

a) General. A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 

(b) Wartime service; peacetime service after December 31, 
1946. Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 

(1) The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306 (1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c) (1999). Mental retardation 
and personality disorders are not diseases or injuries for 
compensation purposes, and, except as provided in §3.310(a) 
of this chapter, disability resulting from them may not be 
service-connected.38 C.F.R. § 4.127 (1999). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b), a veteran is 
entitled to service connection for a disease that was present 
in service unless the disease was noted in an examination 
report at the time of entrance into service, or unless clear 
and unmistakable evidence shows that the veteran contracted 
the disease prior to service and that the disease was not 
aggravated by service. The Federal Circuit states that 
38 U.S.C. § 1111 says nothing about the kind of evidence that 
can be used to rebut the presumption of soundness.  All that 
the statute requires is that the evidence, whatever it may 
be, must lead, clearly and unmistakably, to the conclusion 
that the injury or disease existed before the veteran entered 
the service. Harris v. West, No. 99-7057 (Fed. Cir. Feb. 17, 
2000).


Right Inguinal Hernia

Initially, the Board finds that the claim for service 
connection for residuals of right inguinal hernia is well-
grounded; that is, it is a plausible claim. A review of 
service medical records discloses that the veteran underwent 
repair of a right indirect inguinal hernia in October 1957. 
Clinically recorded data discloses that he had had a right 
groin lump most of his life which had produced mild distress 
at times. His post-operative convalescence was uncomplicated. 
Post service medical records are negative for treatment of 
residuals of the right inguinal hernia repair. VA examination 
in August 1997 showed no evidence of a recurrent hernia; a 
healed right inguinal scar was evident.

In the opinion of the Board, the evidence is sufficient to 
conclude that a right indirect inguinal hernia clearly and 
unmistakably preexisted the veteran's entrance into service. 
The surgical procedure performed in service was ameliorative 
in nature and no pertinent residual of that surgery is now 
demonstrated other than the expected healed surgical scar.  
Accordingly, as aggravation of the preexisting right inguinal 
hernia within the meaning of applicable law and regulations 
is not demonstrated, service connection is not in order. 
38 U.S.C.A. §§ 1111, 1131, 1153, 5107; 38 C.F.R. §§ 3.303, 
3.306; Harris.



Chronic Psychiatric Disorder

In February 1958, the veteran was hospitalized at a service 
medical facility after manifesting strange behavior and being 
ineffectual at work. Following a period of observation and 
evaluation, the diagnosis was schizoid personality. It was 
specifically noted that observation and interviews had 
revealed no psychotic mechanisms. A Board of Medical Survey 
concluded that the schizoid                                                                                                                                                      
personality had been of long duration and had not been 
aggravated by service conditions. The veteran was considered 
unfit for further useful military service and discharged. By 
definition, a schizoid personality is not a disability for 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.127.

Post-service medical reports indicate that the veteran first 
sought treatment for a psychiatric problem in 1997, nearly 
four decades after his release from military service. The 
report of a fee-basis VA psychiatric examination conducted in 
August 1997 discloses that the veteran had been fine 
psychiatrically until three months earlier when he had become 
nervous, anxious and worried. He had taken no medications 
until that time. The diagnosis was major depression. The 
examiner commented that the veteran had become too worried 
about his hypertension which was under control with 
medication.

Given the above evidence, it can only be concluded that the 
claim for service connection for a psychiatric disorder is 
not well-grounded. The current psychiatric condition is of 
recent origin and no medical opinion or other competent 
medical evidence relating this condition to the symptoms 
manifested during the veteran's period of military service or 
otherwise thereto has been submitted. Accordingly, as the 
claim is not well-grounded, the claim is denied on this 
basis. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.306.

Although the Board considered and decided this claim on 
grounds different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
decision.  This is because, in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  The 
Court has held that "when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation "plausible".  See generally McKnight v. Gober, 
131 F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

Finally, the Board has considered the doctrine of the benefit 
of the doubt. However, as the veteran's claim does not cross 
the threshold of being a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for residuals of a right 
inguinal hernia is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

